Case 21-41915       Doc 16      Filed 08/31/21 Entered 08/31/21 10:24:37            Main Document
                                             Pg 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                         ) Case No. 21-41915-399
                                               )
Joshua Mandelberger,                           ) Chapter 13
                                               )
             Debtor.                           ) Affidavit

                                            AFFIDAVIT
         I, Joshua Mandelberger, make the following statement under oath and penalty of perjury:

    1. I did not personally draft the Form 122c-2 filed with my bankruptcy but rather my
         attorney completed this form with information that I provided to him.

    2. At my 341 meeting the Trustee asked me a specific question regarding Line 22 and

         additional healthcare expenses. I did not know how to answer this question as I was not

         personally familiar that the specifics of this form to that degree.

    3. My attorney did ask me how much per month that I spend on out-of-pocket healthcare

         costs and my answer to him was $366.66, of which $166.66 is from my flexible

         healthcare savings account which is payroll deducted and $200.00 is my out-of-pocket

         that I pay through my personal bank account, and these numbers are reflected on

         Schedules I and J accordingly.

    4. My attorney has further advised me that the additional healthcare expense on Line 22 of

         form 122c-2 is my actual healthcare spending, $366.66, minus the IRS applicable

         healthcare expense on Line 7g of $68.00, leaving $298.66 as the number on Line 22.

    5. I can therefore verify that the healthcare expenses on Line 7g and 22 of Form 122c-2 are

         in fact true and correct.



___/s/ Joshua Mandelberger ____                                                __August 30, 2021__
         Joshua Mandelberger                                                          Date
